Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 28, 2018

                                      No. 04-17-00792-CV

             IN THE INTEREST OF A.A., N.A., A.A., AND A.A., CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-15960
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        On March 1, 2018, the court reporter filed a Notification of late Record stating that the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
the reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        On March 6, 2018, we ordered appellant to provide written proof to this court no later
than March 16, 2018 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. Appellant did not respond to our order. Accordingly, we ORDER appellant’s brief to be
filed no later than thirty (30) days from the date of this order, and the court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court